.




                  THE,~~ORNEY                               GENERAL
                                     OFTEXAS
                                    AUSTXN       I~.TEXAS


                                 November      25, 1959




    Honorable Glyndon M. Hague
    County Attorney
    Johnson County
    Cleburne,  Texas
                                                   Opinion No. WW -744

                                                   Re:     Whether a farm trailer used once
                                                           or twice a month on the public high-
                                                           ways for such purposes as carrying
                                                           small loads of lumber from a city to
                                                           a dairy farm for me on the same is
                                                           required to be registered under Art.
                                                           6675a-2,  V. C. S.

    Dear Mr.   Hague:

         Your letter    reads,   in part,    as follows:

         “This is a request for an opinion of your office concern-
         ing the interpretation  of Article 6675a-2  of the Revised
         Civil Statutes of the State of Texas, relating to the re-
         gistration of motor vehicles and trailers.

         “This Article provides that the owners of farm trailers
         operated or moved temporarily     upon the highways shall
         not be required to register  such farm trailer,  provided
         such farm trailers   are operated in conformity with all
         provisions  of the law and providing further that such
         exemption shall not apply to farm trailers   weighing in
         excess of 4,000 pounds and not used for hire.

         “The question     I wish to submit is this: Is a farm trailer
         weighing 1,600     pounds and whose gross weight loaded
         never exceeds      4,000 pounds and which trailer is used
         not more than     once or twice each month upon the public
Honorable   Glyndon M. Hague,     page 2   (WW-744)



      highways of the State of Texas for such purposes as
      carrying small loads of lumber from the city to the
      dairy farm for the construction   of a dairy barn, re-
      quired to be registered  or is it exempted under the
      provisions  of Article 6675a-2?

      “I have carefully studied Article 6675a-2    and the
      question posed here is based squarely upon the
      interpretation   of the phrase  ‘operated or moved
      temporarily    upon the highway’ . . . . ”

      Article   6675a-2,   V. C. S. as amended   reads,   in part:

      “Owners of farm tractors,    farm trailers, farm
      semi-trailers  . , . operated or moved temporarily
      upon the highways shall not be required to regis-
      ter . . . . I’

      Article   6675a-1,   V. C. S., paragraph   “q”,   reads   as follows:

      “By ‘operated or moved temporarily    upon the high-
      ways’ is meant the operation or conveying between
      different farms, and the operation or conveyance from
      the owner’s farm to the place where his farm produce
      is prepared for market or where same is actually
      marketed and return.”

       In view of the fact that your question deals with hauling of lumber
from a city to a dairy farm, we are of the opinion that the trailer must be
registered   in accordance   with Article 6675a-2, V. C. S.., inasmuch as the
facts set out in said question do not conform with any of the definitions
set out in Article   b675a-1, V. C. S.



                                   SUMMARY

      A farm trailer used once or      twice a month on the public
      highways for the purpose of      hauling lumber from a
      city to a dairy farm for use     on the farm is required to
      be registered   under Article    6675a-2,  V. C. S.
Honorable   Glyndon M. Hague,   page 3   (WW-744)




                                         Yours   very truly,

                                         WLLL WILSON
                                         Attorney General      of Texas




                                            Assistant



JCP:nb

APPROVED:

OPINION COMMITTEE
W. V, Geppert, Chairman

J. C. Davis
Houghton Brownlee,     Jr.
Paul Floyd
Ray Loftin



REVIEWED        FOR THE ATTORNEY     GENERAL

By:   Leonard    Passmore